DETAILED OFFICE ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Amendment
Applicant submitted amendments on 6/09/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly. 
Applicant Arguments
In regards to Argument 1, the Applicant states that Pavani in view of Shibuya does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.  
Examiner Responses
In response to Argument 1, Applicant’s arguments, see Remarks, filed 6/09/2021, with respect to the rejection(s) of claims 1- 19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 1 – 19 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
Claims 1 – 19 are allowed since the closest prior arts are Pavani (US Patent Application Pub. No. 2016/0123897) in view of Shibuya (US Patent Pub. No. 8,437,534).
However, when looking at all the available prior arts, none teach the steps comprising selecting computer vision parameters for multiple use cases wherein the tentative number of connected features do/do not meet a number of feature criteria, and further segmenting an area of interest T and classifying .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Drawings
The drawings were received on August 8th, 2019. The drawings are acceptable. 
Information Disclosure Statement
The Information Disclosure Statement filed on August 8th, 2019 has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664